Citation Nr: 0815045	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to teeth numbered 9 and 10 for the purpose of 
obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1961 
to April 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

While in the military, the veteran sustained dental trauma to 
the two front teeth at issue, numbers 9 and 10.  


CONCLUSION OF LAW

Dental trauma to teeth numbered 9 and 10 was incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As for the dental trauma claim at issue, since the Board is 
granting this claim, there is no need to discuss whether 
there has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) 
because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.



Governing Statutes and Regulations

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2007).

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether the dental condition is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c) (this is referred to as "Class II(a)" eligibility).

Also note that, in VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997), VA's General Counsel clarified that the term 
"service trauma" in 38 C.F.R. § 17.123(c) (now § 17.161(c)), 
for ClassII(a) eligibility, does not include the intended 
effects of treatment provided during the veteran's military 
service - such as a tooth extraction.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).



The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

As already alluded to, there are various categories of 
eligibility for VA outpatient dental treatment, to include 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within 90 days 
after service, for service that was on or after 
October 1, 1981 (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were detained as a POW 
(Class II(b) and Class II(c) eligibility); those who made 
prior applications for, and received, dental treatment from 
VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-
connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rating by reason 
of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When SMRs are lost or missing, the Court has held that VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Consider also, however, that the mere absence of service 
medical records does not obviate the need for the veteran to 
have medical nexus evidence linking any currently diagnosed 
condition to his military service.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 
392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-
95 (1999).  That is to say, there is no reverse presumption 
for granting the claim.  Missing records do not lower the 
threshold for an allowance of a claim, for example, where the 
evidence almost but not quite reaches the positive-negative 
balance.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).

In this particular case at hand, the veteran alleges 
receiving relevant treatment during service sometime in 1962 
at a military dental clinic in Seoul, South Korea, for dental 
trauma to teeth numbered 9 and 10.  However, these particular 
SMRs are missing and do not appear to be retrievable.  But 
his service personnel records (SPRs) confirm he was, in fact, 
stationed in South Korea from February 1962 to March 1963.  
The Board finds no basis for further pursuit of these 
particular missing SMRs, as such efforts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's SMRs were missing, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.  So just as in that case, the veteran is competent 
to report sustaining trauma to these two front teeth, 9 & 10, 
in the manner alleged.  See also, again, Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Analysis

The veteran contends he is entitled to VA outpatient dental 
treatment as a result of dental trauma sustained to teeth 
numbered 9 and 10 sometime in 1962 while stationed in South 
Korea during his military service.  He says these teeth were 
"knocked out" during physical training at Camp Casey in 
South Korea.  He also says he needs additional treatment for 
these teeth.  See his April 2004 claim, March 2005 
substantive appeal (VA Form 9), May 2005 Statement of his 
Accredited Representative, and February 2008 Appellant's 
Brief.  

The Board notes initially that the evidence of record is 
unremarkable for a diagnosis of impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla, for which service-connected compensation could be 
granted.  See 38 C.F.R. § 4.150.  Consequently, the veteran 
does not have a compensable service-connected dental 
condition ("Class I" eligibility).  See 38 C.F.R. 
§ 17.161(a).  However, he may still be entitled to service 
connection for a noncompensable dental disorder for the 
limited purpose of receiving VA outpatient treatment and 
services.  See generally 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  In this regard, he alleges his missing 
teeth are due to in-service "trauma" such that he is 
eligible for VA dental treatment for these missing teeth, 
without the usual restrictions of timely application and one-
time treatment.  See 38 C.F.R. § 17.161(c) (this is referred 
to as "Class II(a)" eligibility).  

As mentioned, SMRs dated in 1962 from the military dental 
clinic in South Korea are unavailable.  But the veteran has 
also submitted some additional SMRs showing relevant dental 
treatment in service and, as mentioned, he is competent to 
state he sustained trauma to these two teeth in question, 9 
and 10, while in the military and that he received treatment 
for his injury.  Washington, 19 Vet. App. at 368; Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

As to the credibility of his assertions, the available SMRs 
do provide some circumstantial corroboration of the veteran's 
allegations regarding dental trauma.  Importantly, his dental 
induction examination dated in September 1961 is negative for 
any evidence of decay, carious teeth, or periodontal disease 
for any of his teeth.  Yet, the report of a subsequent 
October 1964 re-enlistment examination reveals that teeth 
numbers 9 and 10 were missing, with no intervening instance 
of periodontal disease or decay or other explanation as to 
why they were now missing.  Also, the reports of later dental 
examinations in May 1972 and December 1980 confirm that these 
teeth were missing.  Moreover, SMR dental records dated in 
May 1970 and December 1973 refer to "replacement" and the 
insertion of a "bridge" for these teeth.  There is often 
little to no documentation of specific dental trauma, to 
explain why teeth once present are now suddenly missing, as 
dentists often simply record only the treatment provided, as 
opposed to also providing a detailed history or etiology of 
the tooth loss.

The Board realizes that the reports of other SMR dental 
examinations dated in May 1963, October 1979, and even the 
February 1982 retirement examination indicate that teeth 
numbered 9 and 10 were present.  But military dental records 
are not always consistent, in that a tooth correctly reported 
as missing at one point in time will sometimes incorrectly be 
listed as present in a subsequent examination.  Overall, 
here, the Board finds the veteran's lay allegations regarding 
the loss of teeth numbered 9 and 10 due to in-service dental 
trauma are circumstantially supported by most of the evidence 
of record.  In fact, the Board can find no overt reason to 
doubt the credibility of his lay assertions that, during 
service, he received dental trauma to these teeth, as opposed 
to mere periodontal disease or decay.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The regulations cited above provide that service connection 
for replaceable missing teeth will be established for 
treatment purposes only.  38 C.F.R. § 3.381(a).  In this 
regard, there is no indication of record that teeth numbered 
9 and 10 are not replaceable by suitable prostheses.  

So resolving all reasonable doubt in the veteran's favor, and 
in consideration of the heightened duty due to his missing 
SMRs, the evidence supports service connection based on in-
service incurrence for dental trauma to teeth numbered 9 and 
10.  The resulting dental disorder is service connected only 
on a noncompensable basis for the purpose of obtaining VA 
outpatient dental treatment under "Class II(a)".  Therefore, 
VA treatment may be authorized as reasonably necessary for 
the correction of these missing teeth.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  




ORDER

Service connection for residuals of dental trauma to teeth 
numbered 9 and 10, for the purpose of obtaining VA outpatient 
dental treatment, is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


